Citation Nr: 1219589	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to May 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO, inter alia, denied service connection for a skin condition and diabetes mellitus.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.

In August 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In August 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing the requested development, the AMC continued the denial of the claims (as reflected in an April 2012 supplemental SOC (SSOC)), and returned the appeal to the Board for further consideration.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

As a final preliminary matter, the Board notes that, in a statement dated in March 2012, the Veteran raised the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities.  It does not appear that the March 2012 claims for service connection for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished. 

2.  Although most of the Veteran's service treatment records are not available and presumed destroyed, he has credibly asserted suffering from a rash during service, he currently has tinea versicolor consistent with his claimed in-service rash, and uncontroverted medical opinion indicates that such disability is probably related to the in-service rash.

3.  Although most of the Veteran's service treatment records are not available and presumed destroyed, he has given a specific and plausible account detailing his in-service hyperglycemia, he currently has diabetes mellitus consistent with his claimed in-service high blood sugar, and uncontroverted medical opinion indicates that such disability is probably related to the in-service hyperglycemia.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinea versicolor are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims herein decided, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

At the outset, the Board notes that, with the exception of the Veteran's May 1957 separation examination report, the Veteran's service treatment and personnel records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims for service connection addressed below has been undertaken with these heightened duties in mind.

The Board notes, at the outset, that the Veteran, as a layperson, is competent to describe factual matters of which he has first- hand knowledge, such as experiencing an injury, or certain symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

A.  Skin Disability 

The Veteran alleges that he incurred a skin rash while on maneuvers in the woods during the summer months of 1954 while on active duty in North Carolina.  The Veteran has asserted a continuity of symptomatology for a rash from his active service through the present.  He maintained that he had received treatment for his disability after discharge from service but that his treating physician had since retired, and the treatment records were no longer available.    

The Veteran's May 1957 separation examination report reveals that the Veteran had normal skin at the time of his discharge from active duty.  

Following service, the first documented treatment for a skin disorder appears in a September 1996 private medical treatment record which reflects that the Veteran was treated for tinea versicolor.  

Post-service VA and private medical records dated from June 2001 to March 2011 show that the Veteran received continued intermittent treatment for tinea versicolor.  He also received treatment for eczema/statis dermatitis and Candida balanitis.    

During an October 2005 VA-fee basis examination administered by QTC, the examiner noted the Veteran's self-reported history of a rash.  After performing an examination, the examiner diagnosed the Veteran with tinea versicolor, but provided no opinion regarding the etiology of this disorder.

During an October 2010 VA examination, the Veteran reported that he began developing an itchy rash in 1956 on the back of his neck and both of his arms.  He stated that he was given several creams to treat it, but that the rash never completely cleared.  He indicated that the rash showed up more in the summer when the weather became more humid.  He maintained that he had also received Nizoral pills, selenium sulfide shampoo, solutions, and Spectazole creams, but none of these treatments cleared his rash completely.  The examiner noted the long history of tinea versicolor documented in the Veteran's medical records since 2001.  However, she stated that it was hard for her to correlate the tinea versicolor to service due to the lack of service records and provided no opinion regarding the etiology of this disorder.     

During a March 2012 VA examination, the Veteran reported the onset of a skin rash on his chest, upper back, and upper arms while conducting field training in North Carolina in service.  He stated that he was treated at the Air Force Dispensary with topical medication that did not help his condition.  He indicated that his related medical records from service had been lost.  He also maintained that just after separation from service in 1957, he was treated for his skin condition.  He reported that he was also treated by several other primary care providers for his skin over the years, but the corresponding medical records were not available because these medical providers had passed away.  

On examination, the examiner diagnosed tinea versicolor.  The examiner opined that the tinea versicolor was at least as likely as not incurred in or caused by the Veteran's service.  He explained that while there were no military treatment records available to support the Veteran's claimed condition, tinea versicolor was very common among military members and athletes.  He found that the Veteran's lay account of the onset, character, and course of his tinea versicolor was completely consistent with the current medical literature as well as the treatment modalities at the time of the reported initial treatment in 1954.  The examiner concluded that it was 50 percent probable that the Veteran's tinea versicolor was related to his period of service.  

As noted, the medical evidence of record reflects that the Veteran has a current diagnosis of tinea versicolor.  Specifically, a September 1996 private medical report indicates that the Veteran had tinea versicolor.  An October 2005 VA examiner also confirmed that the Veteran had a diagnosis of tinea versicolor based on examination that included color photographs.  Accordingly, the Board finds that the criterion of a current disability of tinea versicolor has been satisfied.  Hence, the only question remaining for resolution is whether such current disability was incurred in, or is otherwise medically-related to, the Veteran's service.  

The March 2012 VA opinion is the only medical opinion to address the etiology of the Veteran's tinea versicolor.  Although the opinion appears to be based, at least in part, on the Veteran's own reported history of an in-service rash, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, which is not the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

As noted, the March 2012 VA examiner determined that the Veteran's lay account of the onset, character, and course of his tinea versicolor was consistent with current medical literature as well as the treatment modalities in existence at the time of the reported initial treatment in 1954.  He also explained that tinea versicolor was a condition that was very common among military members.  Additionally, as the Veteran is competent to report a history of in-service rash, and the Board finds no reason to question the veracity of the Veteran's assertions in this regard.  Hence, the VA examiner's opinion may not be discounted solely because he relied on the Veteran's history in rendering the opinion.  As such, the Board finds that the March 2012 VA opinion relating the Veteran's current tinea versicolor to his in-service rash constitutes competent and probative evidence to support the claim for service connection for tinea versicolor.  Significantly, the opinion of the March 2012 VA examiner as to medical nexus is not contradicted by any other medical evidence or opinion.  While not definitive, the opinion was expressed in terms sufficient to permit the application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b), and Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, and resolving all reasonable doubt on the questions of in-service rash and medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for tinea versicolor are met.

B.  Diabetes Mellitus 

The Veteran alleges that while he was in the Air Force, he had a blood sugar reading of 142 after fasting.  He indicated that his family doctor told him that he was diabetic when he got out of the Air Force.  The Veteran has asserted a continuity of symptomatology for diabetes from his active service through the present.  He maintained that he had received treatment for his disability after discharge from service but that his treating physician had since retired, and the treatment records were no longer available.    

The Veteran's May 1957 separation examination report reveals that his endocrine system was normal at the time of his discharge from active duty.  Additionally, the report contains a notation that the urinalysis was negative for sugar.

Following service, in a March 1998 private medical report, the treating endocrinologist indicated that the Veteran had been referred to him for treatment one week previously.  The Veteran was noted to have had an elevated random glucose of 176 and a hemoglobin A1C of 6.9 percent in the fall of 1996.  The Veteran was found to have diabetes mellitus, and he was noted to have excellent diabetic control with the combination of diet and a low dose of prescribed Glipizide.  

During an October 2005 VA-fee basis examination administered by QTC, the examiner noted the Veteran's self-report of a blood sugar reading of 140 upon his discharge from active duty.  It was noted that the Veteran did not know if that was a random or fasting blood sugar.  After performing an examination, the examiner diagnosed the Veteran with diabetes mellitus, noninsulin-dependent, but gave no opinion regarding the etiology of this disorder.

Post-service VA and private medical records dated from July 2008 to March 2012 show that the Veteran received continued intermittent treatment for his diabetes mellitus.    

During a September 2010 VA examination for diabetes, the Veteran reported that the onset of his diabetes was in 1957.  He stated that when being discharged from service, he was told that his blood sugar was 140.  He maintained that after discharge from service, he went to a family physician who also told him that he had an elevated blood sugar of 140.  He indicated that he was advised to start a diet and reduce his intake of sweets.  He reported that as the years went on, his family physician referred him to a specialist.  He stated that he took oral medication of metformin and glipizide to treat his diabetes and that he was later started on insulin as well.  

On examination, which included hemoglobin A1C testing and urinalysis, the examiner confirmed that the Veteran had diabetes and opined that the diabetes was at least as likely as not caused by or a result of the elevated blood sugar the Veteran experienced in service.  The examiner noted that the Veteran's service treatment records were lost due to a fire in the early 1970s.  However, he explained that the Veteran had given a specific and plausible account detailing his initial onset of hyperglycemia that had been diagnosed during his period of service.  Additionally, the Veteran currently suffered from diabetes.  The examiner found that given this and the sum total of his medical conditions, it seemed quite reasonable to assume that the Veteran's accounting of his medical history was accurate and truthful.  Regarding the lack of glucose in the Veteran's urine during his separation examination, the examiner indicated that this was irrelevant.  He explained that the Veteran's blood sugar level could have been in the 140s, and at that level, he very likely would not have had any glucose in his urine, given the known renal thresholds for glucosuria.  

As noted, the medical evidence of record reflects that the Veteran has a current diagnosis of diabetes mellitus.  Specifically, a March 1998 endocrinologist found that the Veteran had diabetes, citing elevated glucose levels from the fall of 1996.  Similarly, a September 2010 VA examiner also confirmed that the Veteran had a diagnosis of diabetes based on examination that included hemoglobin A1C testing and urinalysis.  Accordingly, the Board finds that the criterion of a current disability of diabetes mellitus has been satisfied.  Hence, the only question remaining for resolution is whether such current disability was incurred in, or is otherwise medically-related to, the Veteran's service.  

The September 2010 VA opinion is the only medical opinion to address the etiology of the Veteran's diabetes mellitus.  Although the opinion appears to be based, at least in part, on the Veteran's own reported history of having a high blood sugar level in service, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, which is not the case here.  See Coburn, 19 Vet. App. at  432-33; Kowalski, 19 Vet. App. at 179.

 The September 2010 VA examiner determined that the Veteran's accounting of his medical history was accurate and truthful, given the sum total of the Veteran's medical conditions.  The VA examiner found that the Veteran had provided a specific and plausible account of his initial hyperglycemia in service, and the Board finds no reason to question the veracity of the Veteran's assertions in this regard.  The examiner also provided a medical explanation for why the lack of glucose in the urine at the time of the Veteran's discharge from service was irrelevant to the issue of whether he had elevated blood sugar at that time.  The examiner asserted that based on known renal thresholds for glucosuria, the Veteran would not have had glucose in his urine if his blood sugar had been in the 140s.  Also, as the Veteran is competent to assert that he was told by a physician that he had high blood sugar during his discharge examination, the VA examiner's opinion may not be discounted solely because he relied on the Veteran's history in rendering the opinion.  As such, the Board finds that the September 2010 VA opinion relating the Veteran's current diabetes mellitus to his in-service hyperglycemia constitutes competent and probative evidence to support the claim for service connection for diabetes mellitus.  Significantly, the opinion of the September 2010 VA examiner as to medical nexus is not contradicted by any other medical evidence or opinion.  While not definitive, the opinion was expressed in terms sufficient to permit the application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b), and Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, and resolving all reasonable doubt on the questions of in-service high blood sugar and medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for diabetes mellitus are met.
 

ORDER

Service connection for tinea versicolor is granted.  

Service connection for diabetes mellitus is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


